DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on May 31, 2022 is acknowledged.  Applicant has indicated that claims 1, 4-7, 10 and 11 are drawn to the elected species.  However, claim 10 presently depends on claim 9, which is drawn to non-elected subject matter of Species F.  Accordingly, claims 2, 3 and 8-17 have been withdrawn from further consideration, and claims 1 and 4-7 have been examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 5, lines 4 and 6 – “the first lead line” and “the second lead line”; and
Claim 7, line 12 – “the outside”.
Claim 6 is also rejected by virtue of its dependence on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10,991,726) in view of Motorola, Inc. (WO 2008/042576).

Regarding claim 1, Tsai discloses an electronic device (see Figs. 1-18), comprising:
a liquid crystal panel (10; col. 4, lines 4-9);
a lens (col. 4, lines 13-22); and
a lead line (DL),
the liquid crystal panel (10) including a display area (116), an incident light control area (112+114) formed inside the display area (see Figs. 2, 12), and a peripheral area formed outside the display area (col. 7, lines 58-65),
the lens overlapping the incident light control area (see Figs. 1, 2, 11, 12; col. 4, lines 13-22),
the display area (116) including a pixel electrode (193 in PX),
the incident light control area (112+114) including a control electrode (131, 151) different in shape from the pixel electrode (193) (see Figs. 3, 4, 8, 13, 14, 17),
the lead line (DL) connected to the control electrode (131, 151) in the display area (116) between the peripheral area and the incident light control area (112+114) (see Figs. 3, 4, 8, 13, 14, 17, wherein 131, 151 and DL are connected, and DL is in display area).
Tsai fails to explicitly disclose the lens is part of a camera, the camera overlapping the incident light control area.
However, Motorola discloses an electronic device (see Figs. 1-6), comprising:
a camera (104, Fig. 1),
the camera overlapping the incident light control area (608, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens being part of a camera, the camera overlapping the incident light control area, as in Motorola, into the electronic device of Tsai to provide an image-capturing device within an adjustable diaphragm integrated in the panel for taking quality photographs with a thin device.

Regarding claim 4, Tsai discloses wherein
the incident light control area (112+114) includes an annular line (dl1, dl2), and
the lead line (DL) is connected to the control electrode (131, 151) via the annular line (see Figs. 3, 4, 13, 14).

Regarding claim 5, Tsai discloses wherein
the annular line (dl1, dl2) includes a first annular line (e.g., dl1-4) and a second annular line (e.g., dl1-3) inside the first annular line (see Figs. 3, 4, 13, 14),
the first lead line (e.g., DL connected to dl1-4) is connected to the first annular line (see Figs. 3, 4, 13, 14), and
the second lead line (e.g., DL connected to dl1-3) is connected to the second annular line (see Figs. 3, 4, 13, 14).

Regarding claim 6, Tsai discloses wherein
the annular line (dl1, dl2) includes a third annular line (e.g., dl1-2) inside the second annular line and a fourth annular line (e.g., dl1-1) inside the third annular line (see Figs. 3, 4, 13, 14),
the lead line (DL) includes a third lead line (e.g., DL connected to dl1-2) and a fourth lead line (e.g., DL connected to dl1-1) which are sandwiched between the first lead line and the second lead line (see Figs. 3, 4, 13, 14),
the third lead line is connected to the third annular line (see Figs. 3, 4, 13, 14), and
the fourth lead line is connected to the fourth annular line (see Figs. 3, 4, 13, 14).

Regarding claim 7, Tsai discloses an electronic device (see Figs. 1-18), comprising:
a liquid crystal panel (10; col. 4, lines 4-9) including a first substrate (100), a second substrate, and a liquid crystal layer held between the first substrate and the second substrate (col. 4, lines 4-9);
a lens (col. 4, lines 13-22); and
a lead line (DL),
the liquid crystal panel (10) including a display area (116) for displaying an image, an incident light control area (112+114) formed inside the display area (see Figs. 2, 12), and a peripheral area formed outside the display area (col. 7, lines 58-65),
light from the outside passing through the incident light control area and being made incident on the lens (see Figs. 1, 2, 11, 12; col. 4, lines 13-22),
the display area (116) including a pixel electrode (193 in PX),
the incident light control area (112+114) including a control electrode (131, 151) different in shape from the pixel electrode (193) (see Figs. 3, 4, 8, 13, 14, 17),
the lead line (DL) connected to the control electrode (131, 151) in the display area (116) between the peripheral area and the incident light control area (112+114) (see Figs. 3, 4, 8, 13, 14, 17, wherein 131, 151 and DL are connected, and DL is in display area).
Tsai fails to explicitly disclose the lens is part of a camera, light from the outside passing through the incident light control area and being made incident on the camera.
However, Motorola discloses an electronic device (see Figs. 1-6), comprising:
a camera (104, Fig. 1),
light from the outside passing through the incident light control area (608, Fig. 6) and being made incident on the camera (see Figs. 1, 6; paras. [0015, 0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens being part of a camera, light from the outside passing through the incident light control area and being made incident on the camera, as in Motorola, into the electronic device of Tsai to provide an image-capturing device within an adjustable diaphragm integrated in the panel for taking quality photographs with a thin device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896